DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Final Office Action is in response to the Amendment filed 3/3/2021.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent No. 7,554,409), hereinafter Zhang, in view of Tsao (U.S. Publication No. 2016/0308352), and further in view of Shearon et al. (U.S. Publication No. 2008/0204958), hereinafter Shearon.
Regarding claim 1, Zhang discloses a system (Figure 2) comprising:  a first n-channel metal-oxide semiconductor field-effect transistor (NMOSFET) power device (Figure 2:  N1) operable to generate a current signal at a drain terminal (Figure 2:  node common to N1 and P1); a current comparison amplifier (Figure 2:  17B) operable to amplify a difference signal comprising a difference between a replica current signal (Figure 2: current sensed by 17B) of the first NMOSFET power device (Figure 2:  N1) and a reference current signal (Figure 2:  reference value input to comparator in 17B) to drive a current comparison amplifier voltage output signal (Figure 2:  output of 17B).
Zhang does not disclose wherein the current comparison amplifier comprises a replica load current sensor operable to generate the replica current signal and wherein the replica load current sensor is a second NMOSFET power device; and a p-channel metal-oxide semiconductor field-effect transistor (PMOSFET) clamp device comprising a source terminal coupled to a gate terminal of the first NMOSFET power device operable to limit a voltage at the gate terminal of the first NMOSFET power device responsive to the current comparison amplifier voltage output signal. 
Shearon teaches wherein the current comparison amplifier (Figure 1:  118, 115) comprises a replica load current sensor (Figure 1:  115) operable to generate the (Figure 1:  20uA) and wherein the replica load current sensor is a second NMOSFET power device (Figure 1:  115).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zhang to incorporate the teaching of Shearon.  Doing so would provide a system capable of sensing and limiting output current, thereby increasing efficiency.  
Shearon does not disclose a p-channel metal-oxide semiconductor field-effect transistor (PMOSFET) clamp device comprising a source terminal coupled to a gate terminal of the first NMOSFET power device operable to limit a voltage at the gate terminal of the first NMOSFET power device responsive to the current comparison amplifier voltage output signal.
Tsao teaches a p-channel metal-oxide semiconductor field-effect transistor (PMOSFET) clamp device (Figure 6:  SW1) comprising a source terminal coupled (Figure 6:  through M2 and VB) to a gate terminal of the first NMOSFET power device (Figure 6:  MN) operable to limit (Figure 6:  through VB) a voltage at the gate terminal of the first NMOSFET power device responsive to (Figure 6:  Q1) the current comparison amplifier voltage output signal (Figure 6:  output of 302) (Paragraphs [0022], [0024]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zhang to incorporate the teaching of Tsao.  Doing so would provide a dual clamp converter capable of clamping the gate voltages of a CMOS inverter, thereby increasing circuit protection.

Tsao discloses wherein the PMOSFET clamp device (Figure 6:  SW1) is operable to limit (Figure 6:  through VB) the voltage at the gate terminal of the first NMOSFET power device (Figure 6:  MN) corresponding to a predetermined maximum current signal (Paragraphs [0022], [0024]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zhang to incorporate the teaching of Tsao.  Doing so would provide a dual clamp converter capable of clamping the gate voltages of a CMOS inverter, thereby increasing circuit protection.
Regarding claim 3, Zhang discloses wherein the replica current signal (Figure 2: current sensed by 17B) comprises a scaled current signal proportional to the current signal (Col. 6 Line 6 – Col. 7 Line 5).
Regarding claim 4, Zhang discloses wherein the current comparison amplifier (Figure 2:  17B) comprises a reference current source (Figure 2: source (not pictured) reference value input to comparator in 17B) operable to provide the reference current signal (Figure 2:  reference value input to comparator in 17B).

Regarding claim 10, Zhang discloses a system (Figure 2) comprising:  a first PMOSFET power device (Figure 2:  P1) operable to generate a current signal at a drain terminal (Figure 2:  current generated at node common to P1 and N1); a (Figure 2:  17A) operable to amplify a difference signal comprising a difference between a replica current signal (Figure 2:  signal generated by resistor and node of 17A) of the first PMOSFET power device and a reference current signal (Figure 2:  reference value input to comparator in 17A) to drive a current comparison amplifier voltage output signal (Figure 2:  output of 17A).
Zhang does not disclose wherein the current comparison amplifier comprises a replica load current sensor operable to generate the replica current signal and wherein the replica load current sensor is a second PMOSFET power device; an NMOSFET clamp device comprising a source terminal coupled to a gate terminal of the first PMOSFET power device operable to limit a voltage at the gate terminal of the first PMOSFET power device responsive to the current comparison amplifier voltage output signal.
Shearon teaches wherein the current comparison amplifier (Figure 1:  118, 115) comprises a replica load current sensor (Figure 1:  131) operable to generate the replica current signal (Figure 1:  20uA) and wherein the replica load current sensor is a second PMOSFET power device (Figure 1:  131).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zhang to incorporate the teaching of Shearon.  Doing so would provide a system capable of sensing and limiting output current, thereby increasing efficiency.  
Shearon does not disclose an NMOSFET clamp device comprising a source terminal coupled to a gate terminal of the first PMOSFET power device operable to limit 
Tsao teaches an NMOSFET clamp device (Figure 4:  SW2) comprising a source terminal coupled (Figure 4:  through M4 and VB) to a gate terminal of the first PMOSFET power device (Figure 4:  MP) operable to limit (Figure 4:  through VB) a voltage at the gate terminal of the first PMOSFET power device responsive to the current comparison amplifier voltage output signal (Figure 4:  output of 302) (Paragraphs [0022], [0024]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zhang to incorporate the teaching of Tsao.  Doing so would provide a dual clamp converter capable of clamping the gate voltages of a CMOS inverter, thereby increasing circuit protection.
Regarding claim 11, Zhang does not disclose wherein the NMOSFET clamp device is operable to limit the voltage at the gate terminal of the first PMOSFET power device corresponding to a predetermined minimum current signal.
Tsao teaches wherein the NMOSFET clamp device (Figure 4:  SW2) is operable to limit (Figure 4:  through VB) the voltage at the gate terminal of the first PMOSFET power device (Figure 4:  MP) corresponding to a predetermined minimum current signal (Paragraphs [0022], [0024]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zhang to incorporate the teaching of Tsao.  Doing so would provide a dual clamp converter 
Regarding claim 12, Zhang discloses wherein the replica current signal (Figure 2:  signal generated by resistor and node of 17A) comprises a scaled current signal proportional to the current signal (Col. 6 Line 6 – Col. 7 Line 5).
Regarding claim 13, Zhang discloses wherein the current comparison amplifier (Figure 2:  17A) comprises a reference current source (Figure 2: source (not pictured) reference value input to comparator in 17A) operable to provide the reference current signal (Figure 2:  reference value input to comparator in 17A).

Regarding claim 14, Zhang discloses a method (Figure 2) comprising: receiving a current signal (Figure 2:  current output from source of N1) from a first NMOSFET power device (Figure 2:  N1); generating (Figure 2:  resistor and node of 17B) a replica current signal (Figure 2:  current sensed by 17B) of the current signal via a replica load current sensor (Figure 2:  resistor at node of 17B); amplifying (Figure 2:  17B) a difference signal comprising a difference between the replica current signal and a reference current signal (Figure 2:  reference value input to comparator in 17B) to drive a current comparison amplifier voltage output signal (Figure 2:  output of 17B).
Zhang does not disclose wherein the replica load current sensor is a second NMOSFET power device; limiting a voltage at a gate terminal of the first NMOSFET power device by a PMOSFET clamp device responsive to the current comparison amplifier voltage output signal.

(Figure 1:  115).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zhang to incorporate the teaching of Shearon.  Doing so would provide a system capable of sensing and limiting output current, thereby increasing efficiency. 
Shearon does not teach limiting a voltage at a gate terminal of the first NMOSFET power device by a PMOSFET clamp device responsive to the current comparison amplifier voltage output signal.
Tsao teaches limiting (Figure 6:  through M2 and VB) a voltage at a gate terminal of the NMOSFET power device (Figure 6:  MN) by a PMOSFET clamp device (Figure 6:  SW1) responsive to (Figure 6:  Q1) the current comparison amplifier voltage output signal (Figure 6:  output of 302) (Paragraphs [0022], [0024]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zhang to incorporate the teaching of Tsao.  Doing so would provide a dual clamp converter capable of clamping the gate voltages of a CMOS inverter, thereby increasing circuit protection.
Regarding claim 15, Zhang does not disclose wherein the limiting comprises limiting the voltage at the gate terminal of the first NMOSFET power device corresponding to a pre-determined maximum current signal.
Tsao teaches wherein the limiting (Figure 6:  SW1) comprises limiting (Figure 6:  through M2 and VB) the voltage at the gate terminal of the first NMOSFET power (Figure 6:  MN) corresponding to a pre-determined maximum current signal (Paragraphs [0022], [0024]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zhang to incorporate the teaching of Tsao.  Doing so would provide a dual clamp converter capable of clamping the gate voltages of a CMOS inverter, thereby increasing circuit protection.
Regarding claim 16, Zhang discloses wherein the replica current signal (Figure 2:  current sensed by 17B) comprises a scaled current signal proportional to the current signal (Col. 6 Line 6 – Col. 7 Line 5).
Regarding claim 17, Zhang discloses generating the reference current signal (Figure 2:  reference value input to comparator in 17B) by a reference current source (Figure 2: source (not pictured) reference value input to comparator in 17B).

Allowable Subject Matter
Claim 5-9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5-9, the prior art of record fails to disclose alone or in combination:

in combination with the additional limitations of claim 5.

Regarding claims 18-20, the prior art of record fails to disclose alone or in combination:
limiting a voltage at a gate terminal of the PMOSFET power device by an NMOSFET clamp device responsive to the second comparison amplifier voltage output signal, 
in combination with the additional limitations of claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571)272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/KEVIN H SPRENGER/           Examiner, Art Unit 2838                                                                                                                                                                                             /ADOLF D BERHANE/Primary Examiner, Art Unit 2838